

Exhibit 10.1






September 2, 2009






VIA REGISTERED MAIL – RETURN RECEIPT REQUESTED,
OVERNIGHT MAIL AND FACSIMILE (650) 588-2787




Hana Biosciences, Inc.
7000 Shoreline Court, Suite 370
South San Francisco, CA  94080




Re:
Warrants to Purchase Common Stock of Hana Biosciences, Inc. (“Hana”) evidenced
by Warrant Nos. 2007A-1, 2007A-2, 2007A-3, 2007A-4, 2007A-5, 2007A-6, 2007A-7,
2007A-8, 2007B-1, 2007B-2, 2007B-3 and 2007B-4 (collectively, the “Warrants”)
 



Gentlemen:


Reference is made to:


·  
the Notice, dated August 18, 2009, from Hana to Deerfield Private Design Fund,
L.P., Deerfield Special Situations Fund L.P., Deerfield Special Situations Fund
International Limited, and Deerfield Private Design International, L.P.
(collectively, “Deerfield”) that Hana expects that the Nasdaq Stock Market
(“NASDAQ”) will suspend and/or delist Hana’s Common Stock from the Nasdaq
Capital Market as early as September 3, 2009; and



·  
the Notice, dated August 24, 2009, from Deerfield to Hana that, in accordance
with the terms of the Warrants, Deerfield is electing, upon the delisting of
Hana’s Common Stock, to have Hana redeem all of each of the Warrants in cash at
a price (the “Major Transaction Warrant Redemption Price”) equal to the “Black
Scholes value” of each of the Warrants as determined in accordance with Schedule
1 of the Warrants.



Upon countersignature of this letter agreement by Hana, this will confirm the
understanding and agreement between Hana and Deerfield that, notwithstanding
anything contained in the Warrants or the aforementioned Notices to the
contrary, Hana shall not be required to deposit the Major Transaction Warrant
Redemption Price in escrow.  Hana and Deerfield further agree that,
notwithstanding anything contained in the Warrants or such Notices to the
contrary, in lieu of cash, the Major Transaction Warrant Redemption Price will
be satisfied, at Deerfield’s election, by one of the following:


 
 

--------------------------------------------------------------------------------

Hana Biosciences, Inc.
September 2, 2009
Page 2
 
 
 
 
(i)
upon the completion by Hana of a Qualified Financing at any time or from time to
time on or prior to June 30, 2010, by the issuance to Deerfield of the same type
of securities that Deerfield would have received had the Major Transaction
Warrant Redemption Price been invested in the Qualified Financing on the best
terms provided to any other investor participating in the Qualified Financing;
provided, however, that an election by Deerfield pursuant to this clause (i)
shall be made no later than two (2) business days following the closing of any
such Qualified Financing;



 
(ii)
immediately prior to the occurrence of a Major Transaction that occurs prior to
July 1, 2010, as specified in a written notice by Deerfield to Hana, by the
issuance to Deerfield of a number of shares of Hana Common Stock equal to the
Major Transaction Warrant Redemption Price divided by the lesser of $.60 or  the
Average Share Price during the ten (10) trading days immediately preceding the
public announcement of the Major Transaction;



 
(iii)
on July 1, 2010, as specified in a written notice by Deerfield to Hana, by the
issuance to Deerfield of shares of Hana Common Stock equal to the Major
Transaction Warrant Redemption Price divided by the lesser of $.60 or the
Average Share Price during the ten (10) trading days immediately preceding July
1, 2010; or



 
(iv)
on any date prior to July 1, 2010 specified in a written notice by Deerfield to
Hana, by the issuance to Deerfield of shares of Hana Common Stock equal to the
Major Transaction Warrant Redemption Price divided by the lesser of $.60 or the
Average Share Price during the ten (10) trading days immediately preceding the
date such notice is received by Hana.

 
For purposes herein, “Qualified Financing” shall mean the sale and issuance by
Hana of any securities to third parties in a transaction effected primarily for
the purposes of raising capital for Hana.


As used herein, the term “Average Share Price” as of any date means the closing
sale price of Hana’s Common Stock as reported by Bloomberg Financial L.P. (or if
no last closing sale price is reported by Bloomberg Financial L.P., the average
of the bid prices of any market makers that are listed in the over the counter
market by the Financial Industry Regulatory Authority, Inc. or in the pink
sheets maintained by the Pink OTC Market, Inc., or, if no such closing price is
available, the fair market value of Hana’s Common Stock as mutually determined
by Hana and Deerfield); provided, however, that in no event shall the Average
Share Price be less than $0.20.


A Major Transaction shall mean (A) a consolidation, merger, exchange of shares,
recapitalization, reorganization, business combination or other similar event
(1) following which the holders of Hana’s Common Stock immediately preceding
such consolidation, merger, exchange, recapitalization, reorganization,
combination or event either no longer hold a majority of the shares of Hana’s
Common Stock or no longer have the ability to elect a majority of the board of
directors of Hana or (2) as a result of which shares of Hana Common Stock shall
be changed into (or the shares of Hana Common Stock become entitled to receive)
the same or a different number of shares of the same or another class or classes
of stock or securities of Hana or another entity; (B) the direct or indirect
sale or transfer of all or substantially all of Hana’s assets or (C) the
liquidation, bankruptcy, insolvency, dissolution or winding up (or the
occurrence of any analogous proceeding) affecting Hana.


 
 

--------------------------------------------------------------------------------

Hana Biosciences, Inc.
September 2, 2009
Page 3
 
 
 
All references herein to per share prices of Hana Common Stock, including
without limitation, those prices and formulae described or incorporated in
clauses (ii) through (iv), above, or in the definition of Average Share Price,
shall be adjusted appropriately to reflect any subdivision, combination or
similar reclassification of Hana Common Stock.


Hana agrees to register for resale under the Securities Act of 1933 any
securities issued to Deerfield pursuant to the terms of this agreement.


Upon the occurrence of the Major Transaction described in Hana’s Notice dated
August 18, 2009, the Warrants shall be deemed redeemed by Hana and all of
Deerfield’s rights thereunder shall terminate.


[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

Hana Biosciences, Inc.
September 2, 2009
Page 4
 
 
 

  Sincerely,           DEERFIELD PRIVATE DESIGN FUND, L.P.          
 
By:
/s/ James E. Flynn    
    Title: 
General Partner 
                 

 

  DEERFIELD SPECIAL SITUATIONS FUND L.P.          
 
By:
/s/ James E. Flynn    
    Title: 
General Partner 
                 

 

 
DEERFIELD SPECIAL SITUATIONS FUND
INTERNATIONAL LIMITED
         
 
By:
/s/ James E. Flynn    
    Title: 
General Partner 
                 

 

  DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.          
 
By:
/s/ James E. Flynn    
    Title: 
General Partner 
                 

 
AGREED TO AND ACCEPTED:


HANA BIOSCIENCES, INC.

            By: 
/s/ Steven R. Deitcher 
  Dated:
9/3/2009 
   
Steven R. Deitcher
   
 
 

                       
 
 

--------------------------------------------------------------------------------

 
 